Citation Nr: 1043815	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for right knee traumatic arthritis.

2.  Entitlement to a disability rating in excess of 10 percent 
for left knee traumatic arthritis.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to April 
1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that disability ratings in excess of 10 
percent are warranted for her service-connected right and left 
knee disabilities.  

In October 2009, the Veteran reported that she had recently 
received treatment at the VA Medical Center (VAMC) in Columbia, 
South Carolina.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to her claim, whether or 
not the records are in Federal custody.  See 38 U.S.C.A. § 
5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  In Bell 
v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of 
Appeals for Veterans Claims (Court) held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before VA, even where they 
are not actually before the adjudicating body.  As such, the AMC 
should attempt to obtain VA clinical records pertaining to 
treatment for the Veteran's knee disabilities dated since August 
2008.

The Veteran also submitted in October 2009 that her service-
connected knee disabilities had increased in severity.  She had 
been diagnosed as having meniscus tears in both knees.  The 
Veteran was last afforded a VA examination in July 2007.  In 
light of the Veteran's report of increased symptomatology, the 
Board finds that she should be afforded an additional VA 
examination.  In this regard, the Board notes that when a 
claimant alleges that his or her service-connected disability has 
worsened since the last examination, a new examination may be 
required to evaluate the current degree of impairment.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining to 
the Veteran that are dated since August 
2008, including any available records from 
the VAMC in Columbia, South Carolina.  Any 
additional pertinent records identified by 
the Veteran during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the Veteran, and associated with the 
claims file.

2.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current level of severity of her service-
connected knee disabilities.  The claims 
folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and/or tests deemed 
to be necessary by the examiner should be 
accomplished.

The examiner should identify and describe 
the severity of all symptoms, including 
limitation of motion, recurrent subluxation 
or lateral instability, and whether there 
is objective evidence of pain on motion.  
If so, the examiner should identify to what 
extent the Veteran experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  The examiner should 
equate such functional losses to additional 
degrees of limited motion (beyond that 
shown clinically).

3.  Following such development, the RO/AMC 
should review and readjudicate the 
increased rating claims.  See 38 C.F.R. § 
4.2. If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
she must be furnished a Supplemental 
Statement of the Case at her most recent 
address of record, and afforded an 
opportunity to respond.  Thereafter, if in 
order, the case should be returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


